Citation Nr: 0336370	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for left shoulder disability resulting from treatment at a VA 
facility in December 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran contends that, as a result of negligent treatment 
by VA in connection with a left shoulder dislocation he 
sustained in December 1998, he has additional left shoulder 
disability.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were 
service[]connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability or 
death was not the result of the veteran's willful 
misconduct and--
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-- 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(B) an event not reasonably foreseeable...

The record reflects that the veteran presented to the 
emergency room of the Muskogee, Oklahoma VA Medical Center 
(the VAMC) on December 9, 1998, after injuring his left 
shoulder in a fall.  X-ray studies of the left shoulder 
revealed the presence of inferior or subglenoidal anterior 
dislocation of the left humeral head, without evidence of 
fracture.  Multiple attempts were then made to reduce the 
shoulder, all of which were unsuccessful.  The veteran's 
shoulder was immobilized and he was instructed to return the 
next day.  When he returned on December 10, 1998, the veteran 
was referred to a private physician, D.W.C., M.D.

Dr. D.W.C.'s records show that he treated the veteran's left 
shoulder problems on December 10, 1998, by aspirating fluid 
from the shoulder, injecting the shoulder with an anesthetic, 
and then performing a closed reduction of the shoulder 
dislocation under gentle manipulation, following which the 
veteran was placed into a shoulder immobilizer.  X-ray 
studies demonstrated that the treatment resulted in a 
reduction of the dislocated shoulder.  The veteran thereafter 
sought VA treatment on December 14, 1998, for continued 
complaints of left shoulder pain; X-ray studies at that time 
disclosed the presence of probable slight subluxation of the 
shoulder.  The veteran was hospitalized from December 29, 
1998 to January 20, 1999, for symptoms associated with his 
left shoulder, at which time diffuse swelling of the left 
upper extremity was noted, and Magnetic Resonance Imaging 
studies disclosed the presence of extensive intra-articular 
fluid collection in the left shoulder.  The veteran underwent 
several irrigation and debridement procedures on his left 
shoulder to remove necrotic tissue.

In a May 1999 statement, Dr. D.W.C. noted that by the time he 
treated the veteran for his shoulder dislocation, the 
shoulder had remained unreduced for about 24 hours.  He 
stated that the lengthy period of time that the shoulder 
remained unreduced resulted in increased swelling and 
hemarthrosis, and that the veteran also had a dense axillary 
nerve palsy.  Dr. D.W.C. indicated that while he suspected 
that the axillary nerve deficit was secondary to the 
traumatic dislocation, the number of hours between the time 
the veteran dislocated his shoulder and the time the shoulder 
was finally reduced may have contributed to the nerve 
deficit.  Dr. D.W.C. explained that one mechanism by which 
the veteran's left shoulder may have become infected (leading 
to his period of hospitalization from December 1998 to 
January 1999) included increased pain, swelling and 
hemarthrosis from the long period of dislocation, which 
possibly predisposed him to secondary bacterial seeding.  A 
second possible mechanism consisted of introduction of 
bacteria by the aspiration and injection performed by Dr. 
D.W.C. on December 10, 1998.  A third possible mechanism 
would be either hematologeous seeding from normal bacteriemia 
from tooth brushing versus local seeding from the blister the 
veteran had from the shoulder immobilizer.

The record reflects that the veteran was afforded a VA 
examination in December 1999, at which time the examiner 
diagnosed the veteran as status post dislocation and surgical 
arthritis with ankylosis of the left shoulder joint with 
severe functional disability of the joint.  The examiner 
concluded that the relationship of the treatment afforded the 
veteran by VA on December 9, 1998 to the need for surgery 
later in December 1998 and January 1999 could not be 
established with certainty, although the examiner 
acknowledged that manipulation could cause hematosis, which 
could become infected and lead to septic arthritis.  The 
examiner nevertheless clarified that in view of the 
aspiration on December 10, 1998, the role of manipulation 
alone could not be established.

After reviewing the above, the Board finds that it remains 
unclear whether the veteran has additional left shoulder 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or an event not reasonably foreseeable.  
In the Board's opinion, further VA examination of the veteran 
would be helpful in the adjudication of the instant claim.

In addition, the Board notes that on November 9, 2000, during 
the pendency of the instant appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claim, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  The Board will therefore also remand the instant 
appeal in order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  
  
2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously. 

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter the RO should arrange 
for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should identify the current 
diagnosis for any left shoulder 
disorder present.  With respect to 
any left shoulder disorder 
identified, the examiner should 
provide an opinion as to whether it 
at least as likely as not that the 
proximate cause of the disorder was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing medical 
treatment for the veteran's left 
shoulder dislocation from December 
9, 1998, through December 10, 1998; 
or an event not reasonably 
foreseeable.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the RO should re-adjudicate 
the issue on appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

